Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00200-CR

                                      Monte Lorre BARRON,
                                            Appellant

                                                v.
                                               The
                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR4567
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 29, 2015

APPEAL DISMISSED

           Defendant pled nolo contendre to indecency by contact with a child and was sentenced

within the terms of a plea bargain. Defendant timely filed a general notice of appeal. The trial

court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides,

“The appeal must be dismissed if a certification that shows the defendant has the right of appeal

has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on

April 7, 2015, this court issued an order stating this appeal would be dismissed pursuant to Rule
                                                                                     04-15-00200-CR


25.2(d) unless an amended trial court certification that shows defendant has the right of appeal was

made part of the appellate record. See Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       On April 20, 2015, defendant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with defendant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                  PER CURIAM

Do not publish




                                                -2-